Citation Nr: 0822866	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  96-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, which denied the application to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  In a September 1997 decision, the 
Board concurred.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
1998, the Court vacated the Board's decision and remanded the 
appeal for further action.  Thereafter, in April 1999, the 
Board remanded the case for further development of the 
evidence and for readjudication.

In an April 2003 decision, the Board again found that the 
veteran had not submitted new and material evidence to reopen 
the claim.  The claimant again appealed to the Court.  In 
April 2004, the representative and VA General Counsel filed a 
joint motion to vacate the Board's April 2003 decision.  By 
an April 2004 Order, the Court vacated the Board's April 2003 
decision and remanded the appeal for further action.  In 
November 2004, the Board remanded the case for further 
development.  

In an October 2007 decision, the Board reopened the veteran's 
claim and remanded it to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development.  
AMC/RO completed the additional development as directed, 
denied the claim on the merits, and returned the case to the 
Board for further appellate review.

For the reasons discussed in the remand below, the appeal is 
REMANDED to the RO via the AMC.  VA will notify the appellant 
if further action is required.




REMAND

While the case was on remand, AMC/RO obtained nexus opinions 
from a board of two psychiatrists.  The March and April 2007 
examination reports note both examiners opined it was less 
likely than so that the veteran's acquired mental disorder 
was causally linked to his active service but, instead, was 
linked to his post-service life stressors.

A March 2006 VA examination report, however, which 
constituted the new and material evidence to reopen the 
claim, noted the examiner opined the anxiety documented in 
the service treatment records triggered the prodromal phase 
of the schizoaffective disorder with which the veteran was 
diagnosed after his separation from active service.  Neither 
examiner commented on the March 2006 opinion.  Thus, comment 
and clarification are in order.

Accordingly, the case is REMANDED for the following action:

1.  AMC/RO shall refer the claims file to 
the examiners that examined the veteran in 
March 2007.  Ask the examiners to review 
and comment on the opinion of the VA 
examiner who conducted the March 2006 
examination and who opined that the 
veteran's in-service anxiety was a 
manifestation of a prodromal phase of his 
post-service diagnosed schizoaffective 
disorder.  Specific agreement or 
disagreement, and the explanation and 
reasons therefore, must be set forth.  
Should the examiners agree that the veteran 
manifested a prodromal phase in service, 
ask that they opine whether there is a 50-
50 probability such a prodromal phase was 
chronic from date of separation from  
active service to the post-service 
diagnosis, or was it an acute and 
transitory phase that resolved with 
separation from active service.

If either examiner, or both, is no longer 
available, the claims file must be 
referred to two equally qualified 
examiners, who must render an opinion on 
the above questions.  If either examiner 
deems an examination necessary to render 
the requested opinion, AMC/RO shall 
arrange the examination.  The claims file 
shall be provided to the examiners as part 
of any examination conducted.

2.  After the development requested has been 
completed, AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND. If the report is deficient in any 
manner, AMC/RO must implement corrective 
procedures at once.
 
3.  The claim must then be readjudicated in 
light of any additional evidence obtained.  
If the claim is not granted, send the 
veteran and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action
is required on his part.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



